Dismissed and Memorandum Opinion filed August 27, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00597-CR

                   ANTHONY CARL BROOKS, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1377245

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to aggravated robbery with a deadly weapon.
In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on June 13, 2013, to confinement for thirty years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Chief Justice Hedges and Justices McCally and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2